DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bao Tran on 8/25/2022.

Please amend the claims as follows:
Please cancel claims 13-15.
Please replace claims 1 and 11 with the following:

Claim 1. A device, comprising: a processor coupled to a wireless transceiver; a camera; an accelerometer to detect acceleration of the device; and a module to follow a third-party motion or another device motion based on camera and accelerometer outputs include code to: capture a view of an event; detect a head position of a viewer; adjust a viewing angle based on the user position and posture; render a view to be based on the user action; and augment the view with a simulated object that is powered by the viewer action as detected by sensors on the viewer body.
Claim 11. A system, comprising: 2an accelerometer and a camera to detect a potential impact; a radio frequency transmitter coupled to the accelerometer for transmitting impact measurements; a radio frequency receiver for receiving the impact measurements; and code to: capture a view of an event; detect a head position of a viewer; adjust a viewing angle based on the user position and posture; render a view to be based on the user action; and augment the view with a simulated object that is powered by the viewer action as detected by sensors on the viewer body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619